Case 19-01227-5-JNC       Doc 405 Filed 01/16/20 Entered 01/17/20 09:16:22               Page 1 of 2

 SO ORDERED.

 SIGNED this 16 day of January, 2020.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
 ___________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:
                                          CASE NO.
  CAH ACQUISITION COMPANY 16, LLC         19-01227-5-JNC
  d/b/a HASKELL COUNTY COMMUNITY HOSPITAL CHAPTER 11

         DEBTOR

                                             ORDER

         An order establishing bidding procedures was entered on November 27, 2019, D.E. 348,
 establishing the procedures for the public auction of the assets of the chapter 11 debtor, CAH
 Acquisition Company 16, LLC (the “Bidding Procedures Order”). Pursuant to that order, the
 chapter 11 trustee (the “Trustee”) conducted an action on December 19, 2019. Thereafter, the
 Trustee submitted a Notice of Successful Bids and Next-Highest Bids, D.E. 383, setting forth the
 high bid for the tangible assets of the debtor submitted by Transcendental Union with Love and
 Spiritual Advancement (“TULSA”) in the amount of $1,285,000, consisting of $50,000 cash plus
 the value of the estate retaining 95% of the debtor’s accounts receivable. The next highest bidder
 was Cohesive Hospital Management and Consulting, LLC, in the amount of $200,000 consisting
 entirely of a credit bid.

        A hearing was conducted for the court to approve the auction sale in Raleigh, North
 Carolina on January 16, 2020. At the hearing, the Trustee advised that a subsequent bid had been
 received for the debtor’s assets from a new bidding party, Haskell Regional Hospital, Inc.
 (“HRH”), in the amount of $200,000 cash plus retention by the estate of 100% of the accounts
 receivable. Thus, the cash aspect of the bid exceeded the TULSA bid by a factor of four. The
 Bidding Procedures Order set forth the requirements for a bidder to become a Qualified Bidder,
 including deadlines to submit certain information to the Trustee and to submit bids. The HRH bid
 was received by the Trustee after the deadline. He confirmed that other than the timing of the bid,
 HRH meets all other requirements of a Qualified Bidder as that term is defined and used in the
 Bidding Procedures Order.
Case 19-01227-5-JNC        Doc 405 Filed 01/16/20 Entered 01/17/20 09:16:22                 Page 2 of 2




         The Bidding Procedures Order provides that, “[u]nless the Court orders otherwise upon
 application by the Trustee, the Trustee shall not consider any Bids or Subsequent Bids submitted
 after the conclusion of the Auction and any and all such Bids and Subsequent Bids shall be deemed
 untimely and shall not constitute Qualified Bids.” D.E. 253 at 8. At the hearing, the Trustee orally
 applied for the court to allow him to consider the HRH bid submitted after the conclusion of the
 action, and that he be allowed to accept the late bid of HRH as the new highest bid.

         For the reasons stated in the record and as set forth in this Order, the court finds that it is
 in the best interest of the estate and all parties in interest to accept the HRH bid as it advances the
 goals of the Bankruptcy Code to maximize the value received for a debtor’s assets. Accordingly,
 the court ALLOWS the Trustee’s oral application to consider the bid submitted in this case by
 HRH after the conclusion of the auction; provided, however, TULSA and any other Qualified
 Bidder are entitled an opportunity to submit additional bids. The Trustee asked for authority to
 hold a further auction by telephone on January 27, 2020. His request is allowed. Accordingly, it is
 ordered that additional bidding commence for the assets of the debtor. The Trustee is directed to
 file a notice of reopened bidding on January 17, 2020, with the reopened bid procedures and bid
 increment as recited and to the extent agreed to by the parties on the record at the sale hearing.

                                       END OF DOCUMENT




                                                    2
